             Case 4:20-cv-00369-MW-MAF Document 1-1 Filed 07/23/20 Page 1 of 14
Filing# 105385262 E-Filed 'o3/24i2020 11 :54:52 PM


                                                                IN THE CIRCUIT COURT OF THE
                                                                SECOND JUDICIAL CIRCUIT, IN AND
                                                                FOR LEON COUNTY, FLORIDA

         SARA BERRY;                                            CASE NO.: 20-CA- 2020 CA 000579·
                                                                FLA BAR NO.: 0739685
                Plaintiff,

        v.
        RICHARD PRUDOM, in his official capacity
        as Secretary of the FLORIDA DEPARTMENT OF
        ELDER AFFAIRS, and the FLORIDA
        DEPARTMENT OF ELDER AFFAIRS,                                   SUMMONS
                Defendant.
        ---------------                                                    CERTIFIED PROCESS   SER\JER�� cia
                                                                         SECOND JUDtCtr-Yl'fUJ_cou,n        !l• �
        THE STATE OF FLORIDA:                                             DATE SERVED.b.:LY:-LQTIME

        To Each Sheriff of the State:
                                                                        ��
                YOU ARE COMMANDED to serve this summons and a copy of the c1mpiaL-)
        petition in this action on Defendant:

               RICHARD PRUDOM, in his official capacity 11s Secretary of the Florida
               Department of Elder Affairs
               4040 Esplande Way
               Tallahassee, FL 32399

                Each defendant is required to serve written defenses to the complaint or petition on
        Marie A. Mattox, P. A., Plaintiffs attorney, whose address is 203 North Gadsden Street,
        Tallahassee, FL 32301, within 20 days after service of this summons on that defendant,
        exclusive of the day of service, and to file the original of the defenses with the clerk of this court,
        either before serve on plaintiffs attorney or immediately thereafter. If a defendant fails to do
        so, a default will be entered against that defendant for the relief demanded in the complaint or
        petition.

               DATED on --------, 2020.

                                                               CLERK OF THE CIRCUIT COURT

                                                                                               03/25/2020
                                                               By:�
                                                               Deputy Clerk
             Case 4:20-cv-00369-MW-MAF Document 1-1 Filed 07/23/20 Page 2 of 14
Filing# 105385262 E-Filed 03/24/2020 11 :54:52 PM


                                                                IN THE CIRCUIT COURT OF THE
                                                                SECOND JUDICIAL CIRCUIT, IN AND
                                                                FOR LEON COUNTY, FLORIDA

        SARA BERRY,                                             CASE NO.: 2o-CA- 2020 CA 000579
                                                                FLA BAR NO.: 0739685
                Plaintiff,

        v.
        RICHARD PRUDOM, in his official capacity
        as Secretary of the FLORIDA DEPARTMENT OF
        ELDER AFFAIRS, and the FLORIDA
        DEPARTMENT OF ELDER AFFAIRS,                                   SUMMONS
                Defendant.                                               CERTIRED PROCESS SERVERtm-tf         o1
        ---------------                                               SECOND JU         R     COUI\T      FlJ
                                                                                                              iftJ

                                                                                                    10
                                                                       DATE SE�E                         '.
        THE STATE OF FLORIDA:

        To Each Sheriff of the State:

                YOU ARE COMMANDED to serve this summons and a copy of the co�laint or
        petition in this action on Defendant:

               FLORIDA DEPARTMENT OF ELDER AFFAIRS
               c/o Secretary Richard Prudom
               4040 Esplande Way
               Tallahassee, FL 32399

                Each defendant is required to serve written defenses to the complaint or petition on
        Marie A. Mattox, P. A., Plaintiffs attorney, whose address is 203 North Gadsden Street,
        Tallahassee, FL 32301, within 20 days after service of this summons on that defendant,
        exclusive of the day of service, and to file the original of the defenses with the clerk of this court,
        either before serve on plaintiffs attorney or immediately thereafter. If a defendant fails to do
        so, a default will be entered against that defendant for the relief demanded in the complaint or
        petition.

               DATED on --------, 2020;

                                                               CLERK OF THE CIRCUIT COURT

                                                                                                  03/25/2020
                                                                                              I
                                                               By:�
                                                               Deputy Clerk
Case 4:20-cv-00369-MW-MAF Document 1-1 Filed 07/23/20 Page 3 of 14
Case 4:20-cv-00369-MW-MAF Document 1-1 Filed 07/23/20 Page 4 of 14
Case 4:20-cv-00369-MW-MAF Document 1-1 Filed 07/23/20 Page 5 of 14
Case 4:20-cv-00369-MW-MAF Document 1-1 Filed 07/23/20 Page 6 of 14
Case 4:20-cv-00369-MW-MAF Document 1-1 Filed 07/23/20 Page 7 of 14
Case 4:20-cv-00369-MW-MAF Document 1-1 Filed 07/23/20 Page 8 of 14
Case 4:20-cv-00369-MW-MAF Document 1-1 Filed 07/23/20 Page 9 of 14
Case 4:20-cv-00369-MW-MAF Document 1-1 Filed 07/23/20 Page 10 of 14
Case 4:20-cv-00369-MW-MAF Document 1-1 Filed 07/23/20 Page 11 of 14
Case 4:20-cv-00369-MW-MAF Document 1-1 Filed 07/23/20 Page 12 of 14
Case 4:20-cv-00369-MW-MAF Document 1-1 Filed 07/23/20 Page 13 of 14
Case 4:20-cv-00369-MW-MAF Document 1-1 Filed 07/23/20 Page 14 of 14
